Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION


Note
This office action supersedes the action dated 11/24/21.  Claim 16 is now indicated to be potentially allowable matter and is not included in the art rejection.

Information Disclosure Statement
The information disclosure statement filed 10/17/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Claims 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 14,25,33 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to authenticating a transaction which is a mental process. Other than reciting a communication interface, memory and processors/computers nothing in the claims precludes the steps from being performed mentally.  But for the communication interface, memory and processors/computers the limitations on obtaining first information, modifying first information, transmitting authentication data including first information, executing data exchange based on validation is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.   If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Further the above limitations related to authenticating a transaction tripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions.  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of the communication interface, memory and processors/computers amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Regarding dependent claims 15-24-,26-32 these claims are directed to limitations which serve to limit the authentication steps.  The subject matter of claims 15/26 (receiving first information and an authentication code), 16/27 (determining transaction type, incompatibility and modifying header), 17 (decoding code and determining transaction type), 18/28 (validate data exchange based on comparison of authentication data and validation data, generate validation information), 19/29 (identify destination system based on authentication code, and transmit to destination), 20/30 (validation partner systems), 21/31 (destination is the first computing system), 22/32 (validate based on comparison between validation data and modified first information or second information),  23 (validate based on authenticated user identity), 24 (display and transmit confirmation data) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 16, 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 16 and 27 recite: based on the authentication code, determining a transaction type that characterizes the data exchange;
detecting an incompatibility between the first information and the transaction type; and
modifying a format of at least one of the header portion or the footer portion based on the detected incompatibility, the modified format being compatible with the transaction type.
It is unclear where support for the limitations arise from in the specification.  Accordingly, this may constitute new matter.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 14-15,18-22,24-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Baumgart 20090240592


Regarding Claim 14, Baumgart discloses

a communications interface;
a memory storing software instructions; and
one or more processors coupled to the memory and to the communications interface, the one or more processors being configured to execute the software instructions to perform operations, the operations comprising:
obtaining first information…
Baumgart is directed to a payment system where a customer loyalty card is mapped to a payment card.  (Baumgart, abstract).  Baum discloses swiping a loyalty card at a POS terminal.  (Baumbart, para 0040).  Baumgart discloses obtaining a customer PIN code at the POS terminal  (Baumgart, fig.7)

… associated with an exchange of data between a client device and a first computing system;
Baumgart discloses that the collected data was first registered by the customer via merchant internet interface.  (Baumgart, fig. 4)

modifying at least one of a header portion or a footer portion of the first information, the modification reflecting a transaction type of the data exchange; and
Baumgart discloses appending information to the front of the customer loyalty card information. (Baumgart, fig.8)

transmitting authentication data that includes the modified
first information to a second computing system via the communications interface,
wherein the second computing system is configured to validate the data exchange based on the authentication data, and to transmit validation information to at least one destination system, the at least one destination system being configured to execute the data exchange based on the validation information.
“FIG. 13 shows a system in accordance with another embodiment. In this embodiment an implementer 1301 is positioned to receive transaction information routed over one or more of networks 108, 109. Implementer 1301 may be, for example, a entity that provides a service for administering the processing of payment transaction made with a consumer's customer registration account identifier. Implementer 1301 may perform its function in part using a host computer executing a program stored on a computer readable medium. The arrangement shown in FIG. 13 has the advantage that no additional programming or development need by performed by acquirer 107. The POS system, comprising POS terminal 102, reads or generates a personal account number (PAN) as part of a transaction, and forwards transaction information, including the PAN, a transaction amount, and other information, to acquirer 107. Acquirer 107, based on its BIN table, routes the transaction to implementer 1301 via communication 1302. Based on the PAN, implementer 1301 accesses a database to determine a preferred payment account identifier identifying a financial account from which payments are to be made. Implementer 1301 then constructs a new set of transaction information, including the preferred payment account identifier, and routes the new set of transaction information to the issuer of the preferred payment account, for example via communication 1303 or 1304.”  (Baumgart, para 0082)

Regarding Claim 15, Baumgart discloses the apparatus of claim 14.
wherein the operations further comprise receiving, via the communications interface, the first information and an authentication code associated with the first information from the client device.
See prior art rejection of claim 14.


Regarding Claim 18, Baumgart discloses the apparatus of claim 15.
the authentication data comprises the modified first information and the authentication code; and
the second computing system is further configured to:
validate the data exchange based on a comparison between the authentication data and validation data characterizing at least one prior authentication transaction validated by the second computing system; and
generate the validation information, the validation information being indicative of the validation of the data exchange, and the validation information comprising at least a portion of the modified first information.
See prior art rejection of claim 14.

Regarding Claim 19, Baumgart discloses the apparatus of claim 18.
wherein the second computing system is further configured to:
identify the destination system configured to execute the data exchange based on the authentication code; and transmit the validation information to the destination system, the destination system being configured to execute the data exchange in accordance with at least the portion of the modified first information.
See prior art rejection of claim 14.

Regarding Claim 20, Baumgart discloses the apparatus of claim 18.
wherein:
the data exchange corresponds to an authentication transaction; the apparatus corresponds to a terminal device;
the second computing system corresponds to a validation partner system that is configured to validate the authentication transaction based on the comparison between the authentication data and the validation data; and
the destination system corresponds to an authentication partner system that is configured to approve the authentication transaction based on the validation information.
See prior art rejection of claim 14.

Regarding Claim 21, Baumgart discloses the apparatus of claim 20.
wherein the destination system comprises the first computing system.
“In the embodiments described so far, the merchant's existing customer registration account numbers and customer identification devices could be used for implementing methods for allowing a customer to present his or her customer identification device as a payment device. For some merchants, this system may require reprogramming certain systems, for example terminal 102, to append the proprietary routing code to the customer registration account number before forwarding the resulting generated personal account number (PAN) for transaction processing.”  (Baumgart, para 0073)

Regarding Claim 22, Baumgart discloses the apparatus of claim 18.
wherein the operations further comprise:
obtaining second information associated with the transaction type of the data exchange; and
generating the authentication data, the authentication data comprising the modified first information, the second information, and the authentication code,
wherein the second computing system is further configured to validate the data exchange based a comparison between the validation data and a portion of at least one of the modified first information or the second information.
See prior art rejection of claim 14.

Regarding Claim 23, Baumgart discloses the apparatus of claim 22.
wherein the second computing system is further configured to:

obtain, from the modified first information or from the second information, an identifier of a user associated with the data exchange;
authenticate an identity of the user based on a comparison of the obtained identifier and a portion of the validation data; and
validate the data exchange based on the authenticated user identity, the generated validation information being indicative of the authenticated user identity.
See prior art rejection of claim 14.

Regarding claims 25, 26, 28, 29, 30, 32, 33
See prior art rejection of claim 14


Regarding Claim 31,  Baumgart discloses the method of claim 30
See prior art rejection of claim 21.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Haji 20110307342


Regarding Claim 24, Baumgart discloses the apparatus of claim 14.
Baumgart does not explicitly disclose
further comprising a display unit coupled to the one or more processors, wherein the operations further comprise:
receiving confirmation data from the destination system via the communications interface, the confirmation data being indicative of the execution of the data exchange;
presenting, via the display unit, a representation of the at least a portion of the confirmation data within a graphical user interface; and 
transmitting the confirmation data to the client device via the communications interface.
Haji is directed to a POS electronic receipt retrofit system.  (Haji, abstract).  Haji discloses that receipt data may be displayed to the user and also sent electronically to a user device.  (Haji, fig.1)   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Baumgart with the receipt of Haji with the motivation of minimizing paper waste.  (Haji, background).  

Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over Baumgart in view of Mullen US20110272479A1

Regarding Claim 17, Baumgart discloses the apparatus of claim 14.

Baumgart does not explicitly disclose

wherein the operations further comprise decoding the authentication code and obtaining the transaction type from the decoded authentication code.
Mullen is directed to a payment card with a variable card number.  (Mullen ,abstract).  


Alternatively, for example, the remote server may decrypt the received encrypted number to determine the authenticity of the encrypted number and validate an activity (e.g., validate a security access request or a purchase transaction).  (Mullen, para 0053)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Baumgart with the decoding of Mullen with the motivation increasing security.  (Mullen, background).  


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 USC 101 is overcome.

Conclusion

Relevant art not relied on but made of record include
Conrow 5526409 discloses a cash register system that uses packetized transaction code headers.  

Brickell 20030115142 is an authentication system that may require additional authentication by a user



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687